SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of Date of Report (Date of earliest event reported): February 25, 2009 COPANO ENERGY, L.L.C. (Exact name of registrant as specified in its charter) Delaware 001-32329 51-0411678 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) 2727 Allen Parkway, Suite1200 Houston, Texas 77019 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (713)621-9547 Not Applicable. (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General InstructionA.2. below): o Written communications pursuant to Rule425 under the Securities Act (17CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17-4(c)) Item 2.02. Results of Operations and Financial Condition. On February 25, 2009, Copano Energy, L.L.C.(“Copano”) issued a press release announcing its financial results for the fourth quarter and year ended December 31, 2008, and on February26, 2008 at 10 a.m. Eastern time, Copano will hold a webcast conference call discussing those results. A copy of the earnings release is furnished as Exhibit99.1 to this report. The webcast conference call will be available for replay on Copano’s website, www.copanoenergy.com, and will be archived for 90days. Exhibit 99.1 includesdiscussion ofthe non-generally accepted accounting principles, or non-GAAP, financial measures of segment gross margin, total segment gross margin, EBITDA, adjusted EBITDA, distributable cash flow and total distributable cash flow and provides reconciliations of these non-GAAP financial measures to their most directly comparable financial measures calculated and presented in accordance with GAAP.Non-GAAP financial measures should not be considered as alternatives to GAAP measures such as net income, operating income, cash flows from operating activities or any other GAAP measure of liquidity or financial performance. Copano uses non-GAAP financial measures as measures of its core profitability or to assess the financial performance of its assets.Copano believes that investors benefit from having access to the same financial measures that its management uses in evaluating Copano’s liquidity position or financial performance. The information in this report and the exhibits attached to this report shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that Section, nor shall it be deemed incorporated by reference in any registration statement or other filing under the Securities Act of 1933 (the “Securities Act”) or the Exchange Act, unless Copano expressly states that such information is to be considered “filed” under the Exchange Act or incorporates such information by specific reference in a Securities Act or Exchange Act filing. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. ExhibitNo. Description 99.1 Copano Energy, L.L.C. press release dated February 25, 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COPANO ENERGY, L.L.C. Date: February 25, 2009 By: /s/ Matthew J. Assiff Name: Matthew J. Assiff Title: Senior Vice President and Chief FinancialOfficer 3 EXHIBITINDEX ExhibitNo. ExhibitTitle 99.1 Copano Energy, L.L.C. press release dated February 25, 4
